Citation Nr: 0704461	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
laceration of the right index finger.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Evaluation of degenerative disc disease of the cervical 
spine, currently rated as 10 percent disabling.

4.  Evaluation of degenerative disc disease of the 
lumbosacral spine, currently rated as 10 percent disabling.

5.  Evaluation of seasonal allergic rhinitis, currently rated 
as noncompensably disabling.

6.  Evaluation of a postoperative scar of the left knee, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1989 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to higher evaluations for 
degenerative disc disease of the cervical spine and 
lumbosacral spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no disability stemming from a laceration of the 
right index finger during service.  

2.  There is no disability stemming from an assessment of 
shin splints during service.

3.  The veteran has allergic rhinitis without polyps.

4.  The left knee scar is not productive of functional 
impairment.  It is well healed, non-tender and non-painful.


CONCLUSIONS OF LAW

1.  Residuals of a right index finger laceration were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Shin splints were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.97 Diagnostic Code 6522 (2004).

4.  The criteria for a compensable evaluation for a 
postoperative scar of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
March 2004, after the enactment of the VCAA.  A letter dated 
in March 2004, prior to the initial adjudication of the 
veteran's claim, discussed the evidence necessary to 
establish entitlement to service connection.  It discussed 
the evidence that had been received.  It told the veteran how 
VA would assist him in obtaining evidence in support of his 
claims.    

The veteran was provided with notice of the methods used to 
determine disability ratings and effective dates in a letter 
dated March 2006.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

Initially, the Board notes that the evidence does not reflect 
that the veteran served in combat.  Thus, he is not entitled 
to application of the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	Residuals of Laceration of the Right Index Finger

The veteran's service medical records show that he was 
treated in service for a laceration of his right index 
finger.  On discharge examination in December 2003, the 
veteran's upper extremities were noted to be normal, and no 
abnormality of the right hand was recorded.  

On VA examination in February 2004, the veteran reported that 
he had sustained a laceration to his right index finger, but 
that it had healed and caused him no discomfort.  The 
diagnosis was laceration of the right index finger, healed 
without sequela.  Subsequent VA records note such diagnosis 
in problem lists, but there is no record of treatment of the 
veteran's right hand or notation of any residuals of the 
reported injury.

Careful consideration of the evidence pertaining to this 
claim leads the Board to the conclusion that service 
connection for residuals of a laceration of the right index 
finger is not warranted.  In this regard, the Board notes 
that the veteran has not identified or produced any evidence, 
medical or otherwise, that would tend to show a presently 
existing disability stemming from a laceration of the right 
index finger.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

	Shin Splints

An April 1996 service treatment record reflects the veteran's 
complaint of shin splint in the left leg.  He reported pain 
and discomfort when walking and running, and pain when moving 
his foot up and down.  Objectively, there was no obvious 
deformity or discoloration.  The veteran's gait was normal.  
The assessment was possible shin splints.  There is no 
further reference to shin splints in the veteran's service 
medical records.  The veteran was medically discharged due to 
low back pain and bilateral patellar tendonitis.  The Medical 
Evaluation Board records do not make reference to shin 
splints.

On VA examination in February 2004, the veteran reported that 
he had experienced no problems since he had been placed on 
permanent profile due to his neck, back, and knee conditions.  
Subsequent VA records note a diagnosis of shin splints in 
remission.  They note no complaint, diagnosis, or abnormal 
finding regarding shin splints.

Upon careful consideration of this claim, the Board has 
determined that service connection is not warranted for 
bilateral shin splints.  The evidence demonstrates that there 
is no present disability resulting from the assessment of 
possible shin splints in service.  The veteran is apparently of 
the belief that he is entitled to some sort of benefit simply 
because he had an assessment of possible shin splints during 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer, supra.

Ratings

The veteran contends that compensable evaluations are 
warranted for his service-connected allergic rhinitis and 
left knee scar.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The disabilities 
have not significantly changed and uniform evaluations are 
warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

	Allergic Rhinitis

The veteran is currently assigned a noncompensable evaluation 
for allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  A 30 percent rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent rating is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  

Under Diagnostic Code 6510, pertaining to chronic sinusitis 
or pansinusitis, a 50 percent  rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent  rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
rating is warranted for sinusitis detected by X-ray only.  An 
incapacitating episode is defined in the note following 
Diagnostic Code 6510 as one that requires bed rest and 
treatment by a physician. 

On VA examination in February 2004, the examiner noted the 
veteran's history of rhinorrhea, sneezing, and lacrimation, 
usually occurring during the spring and fall.  The veteran 
reported that he had symptoms three to four times per year, 
lasting for one to two weeks, and that his symptoms were 
associated with sinus congestion.  The examiner indicated 
that the veteran was on a drug regimen.  Physical examination 
revealed patent nares and intact turbinates.  The veteran's 
throat was clear.  There was a 50 percent obstruction 
bilaterally on inhalation.  The diagnosis was seasonal 
allergic rhinitis.

A December 2004 VA treatment note indicates that the veteran 
presented after having run out of his allergy medication.  He 
complained of chills and cough, phlegm, and wheezing.  On 
physical examination, tenderness of the sinuses bilaterally 
was noted.  The assessment included acute sinusitis.  
Medications were prescribed.  

An additional VA examination was carried out in September 
2005.  The veteran reported that he sneezed all of the time 
if he did not take his medication.  The examiner noted that 
the veteran was on a daily allergy medication, with good 
response and no side effects.  He indicated that there was no 
interference with breathing through the veteran's nose and 
that there was no purulent discharge.  He also noted that 
there were no polyps present and that there was no 
obstruction.  The diagnosis was allergic rhinitis, controlled 
with present medication.  

On review of the evidence pertaining to the veteran's 
allergic rhinitis, the Board has determined that a 
compensable evaluation is not for application at any time 
during the pendency of this appeal.  The evidence pertaining 
to the disability demonstrates that obstruction is not 
greater than 50 percent, and that there are no polyps.  
Moreover, the evidence does not reveal one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  As the evidence 
does not support a compensable evaluation, the Board 
concludes that the currently assigned noncompensable 
evaluation is appropriate.

	Left Knee Scar

The veteran is currently in receipt of a noncompensable 
rating for the postoperative scar on his left knee.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  The diagnostic criteria 
provide that scars are otherwise rated based on limitation of 
function of the affected part pursuant to Diagnostic Code 
7805.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2006).

Service medical records reflect that the veteran underwent 
left patellar tendon repair during service.  Service 
connection is in effect for the postoperative scar.  

On VA examination in February 2004, a well-healed scar, 15 
centimeters in length, was noted on the left knee.  It was 
nontender, without acute inflammation.  The diagnosis was 
scar left knee.

On subsequent VA examination in September 2005, the examiner 
identified a five and one half inch linear scar, crossing the 
left knee anteriorly.  There was no pain on examination, and 
no adherence to underlying tissue.  The texture of the skin 
was normal.  The scar was not unstable.  There was no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the surface contour of the scar on 
palpation.  The examiner indicated that the scar was 
superficial, and that it was not deep.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar, compared to normal areas of skin, was normal.  There 
was no induration or inflexibility of skin in the area of the 
scar.  The diagnosis was postoperative scar, left knee, well 
healed, non dysfunctional.  

Having reviewed the evidence pertaining to the veteran's 
postoperative left knee scar, the Board has determined that a 
compensable evaluation is not warranted for the period of 
this appeal.  The medical evidence of record indicates that 
the scar is not tender, painful, poorly nourished, subject to 
repeated ulceration, or productive of functional impairment.  
No other functional impairment has been attributed to the 
scar on the veteran's left knee.  As such, the currently 
assigned noncompensable rating for this disability is 
appropriate.

The Board acknowledges the veteran's report of pain and 
tenderness of the scar.  However, the medical evidence 
pertaining to this disability is more probative of the degree 
of impairment than the veteran's subjective statements.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Entitlement to service connection for residuals of a 
laceration of the right index finger is denied.

Entitlement to service connection for bilateral shin splints 
is denied.

A compensable evaluation for seasonal allergic rhinitis 
denied.

A compensable evaluation for a postoperative scar of the left 
knee is denied.


REMAND

As an initial  matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

The veteran asserts that his degenerative disc disease of the 
cervical spine and degenerative disc disease of the 
lumbosacral spine are more disabling than is reflected by the 
currently assigned evaluations.  A VA orthopedic examination 
was carried out in September 2005.  Since then, the veteran 
has received VA chiropractic treatment.  Treatment notes 
through February 2006 indicate that the veteran has 
restriction of motion of the cervical and lumbosacral spine.  
They also indicated that the veteran has guarded motion and 
pain behavior with motion.  However, these treatment notes do 
not specify the extent of the limitation of motion.  As such, 
the Board has determined that a current spine examination 
should be conducted to determine the present level of 
disability.

In light of the above discussion, the Board has determined 
that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
VA examination to determine the extent 
of the degenerative disc disease of the 
cervical spine and degenerative disc 
disease of the lumbosacral spine.

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any motion 
accompanied by pain.  The examiner should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed.  

The examiner should render specific 
findings as to whether there are 
neurologic symptoms.  

The complete examination findings and a 
discussion of the rationale for any 
opinion expressed should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


